UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:May 31, 2012 Item 1. Reports to Stockholders. Semi-Annual Report Convergence Core Plus Fund May 31, 2012 Investment Adviser Convergence Investment Partners, LLC 4200 West 115th Street Suite 100 Leawood, Kansas 66211 Phone: 877-677-9414 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 SCHEDULE OF SECURITIES SOLD SHORT 16 STATEMENT OF ASSETS AND LIABILITIES 18 STATEMENT OF OPERATIONS 19 STATEMENT OF CHANGES IN NET ASSETS 20 STATEMENT OF CASH FLOWS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 23 NOTICE OF PRIVACY POLICY & PRACTICES 31 ADDITIONAL INFORMATION 32 Dear Shareholder: We are pleased to provide to you the semi-annual report of the Convergence Core Plus Fund for the six month period ended May 31, 2012.With the Fund’s inception on December 29, 2009, we have now completed nearly two and one-half years, and we are pleased to report that it has been a very good period for your Fund, both on an absolute and relative basis. Performance Since the Fund’s inception on December 29, 2009 your Fund was up 34.25% versus the Russell 3000® Index at 23.00%.Since the beginning of the calendar year, the Fund was up 7.06% versus the Russell 3000® Index at 5.20%.For the one year period ended May 31, 2012 the Fund returned -1.50% versus the Russell 3000® Index which returned -1.87%.Performance for the Fund versus the market was driven by both our Dynamic Investment Model, and the broader mandate afforded the Fund through the ability to take short positions.The Fund’s Institutional Class Gross and Net Expense ratios (as of the prospectus dated March 29, 2012) are 2.69% and 2.63%*. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-877-677-9414. Our proprietary dynamic model seeks to incorporate the best attributes of quantitative methods with traditional fundamental management.Quant strategies have the advantage of being able to assimilate a lot of information, validate concepts, and avoid emotional biases.Fundamental managers have the advantage that they can incorporate current market conditions into their evaluation.Our dynamic model actively measures the market environment and adjusts our model in an effort to seek out alpha, thereby applying what we believe are the best attributes of both approaches. Our ability to short positions aided the portfolio throughout the period.While maintaining a beta close to one throughout the period, our short positions helped hold the portfolio up relative to the market.And while the portfolio ended up with a portfolio turnover rate of 159%, a material proportion was driven by the short positions, which enabled the portfolio, net of trading costs, to outperform its benchmark by nearly 309 basis points since the start of the fiscal year. We Continue to have a Positive View of What Lies Ahead In last year’s letter we noted that the longer the list of negatives, the more positive one should become.The list then and now is long. Macro risk due to fiscal problems in Europe and the United States hang over the market.While corporate earnings continue to march along, the implied risk rate built into valuations keeps rising, undercutting any sustained advance in stock prices.Implied growth rates built into prices remain negative even as earnings grow. We continue to experience short periods of time that we would characterize as more traditional market behavior.In the fourth quarter of 2011 and the first quarter of 2012 investors focus shifted back to earnings, stocks advanced, and equity mutual funds actually experienced a small inflow.Unfortunately, that trend proved fleeting as European headlines again captured investor attention in April. 3 While it is impossible to predict when macro events will fade to the second page of the newspaper, we believe that the fundamentals supporting corporate earnings, and therefore stock prices, should continue to improve.Recall that notwithstanding all of the macro fear, your Fund has advanced 12.95% annualized over the past 2.5 years, outpacing the market by 401 basis points per year. Thank you for your ongoing support. David W. Schulz, CFA President Opinions expressed are subject to change, are not guaranteed and should not be construed as recommendations or investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in midcap companies involve additional risk such as limited liquidity and greater volatility than larger capitalization companies.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The fund regularly makes short sales of securities, which involves unlimited risk including the possibility that losses may exceed the original amount invested.However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market.You cannot invest directly in an index. * Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, Convergence Investment Partners, LLC (the “Adviser”), and the Fund, the Adviser has agreed to waive its management fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses such as litigation) do not exceed 1.75% for the Investment Class and 1.50% for the Institutional Class of the Fund’s average net assets through March 30, 2013. The operating expense limitation agreement can only be terminated by, or with the consent of, the Trust’s Board of Trustees (the “Board of Trustees”). The Adviser is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years, subject to the applicable limitation on Fund expenses. Alpha is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk.Beta measures the volatility of the fund, as compared to that of the overall market.The market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile.Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 4 CONVERGENCE CORE PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/11 - 5/31/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 CONVERGENCE CORE PLUS FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/11 5/31/12 12/1/11 – 5/31/12* Actual** $ $ $ Hypothetical (5% return before expenses)*** $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 2.70%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.50%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $7.84. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.15. 6 CONVERGENCE CORE PLUS FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Average Annual Total Returns as of May 31, 2012 Convergence Russell Core Plus Fund 3000 Index One Year (1.50)% (1.87)% Since Inception (12/29/09) 12.95% 8.94% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Continued 7 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 8 CONVERGENCE CORE PLUS FUND Schedule of Investments May 31, 2012 (Unaudited) Shares Value COMMON STOCKS* 126.35% Administrative and Support Services 0.54% Corrections Corp. of America (a) $ Apparel Manufacturing 0.25% Fifth & Pacific Cos, Inc. (a) Automobiles & Components 1.58% Ford Motor Co. Harley-Davidson, Inc. Banks 3.53% BOK Financial Corp. PacWest Bancorp Regions Financial Corp. UMB Financial Corp. Capital Goods 6.08% 3M Co. Aecom Technology Corp. (a) Alliant Techsystems, Inc. EnerSys (a) Flowserve Corp. Huntington Ingalls Industries, Inc. (a) Navistar International Corp. (a) Northrop Grumman Corp. Parker Hannifin Corp. Raytheon Co. Chemical Manufacturing 4.35% CF Industries Holdings, Inc. Pfizer, Inc. Commercial & Professional Services 3.08% Dun & Bradstreet Corp. FTI Consulting, Inc. (a) Republic Services, Inc. The accompanying notes are an integral part of these financial statements. 9 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value Computer and Electronic Product Manufacturing 5.22% Advanced Micro Devices, Inc. (a) $ Apple, Inc. (a) L-3 Communications Holdings, Inc. Vishay Intertechnology, Inc. (a) Consumer Durables & Apparel 2.42% Coach, Inc. Harman International, Inc. Consumer Services 2.61% Buffalo Wild Wings, Inc. (a) Churchill Downs, Inc. Marriott International, Inc. Panera Bread Co. (a) Shuffle Master, Inc. (a) Credit Intermediation & Related Activities 0.80% PNC Financial Services Group, Inc. Credit Intermediation and Related Activities 1.91% KeyCorp Wells Fargo & Co. Diversified Financials 4.76% Bank Of America Corporation Capital One Financial Corp. Cash America International, Inc. Citigroup, Inc. JPMorgan Chase & Co. State Street Corp. Energy 4.71% Helix Energy Solutions Group, Inc. (a) Kinder Morgan, Inc. Marathon Pete Corp. National Oilwell Varco, Inc. Occidental Pete Corp. The accompanying notes are an integral part of these financial statements. 10 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value Energy 4.71% (Continued) Semgroup Corp. (a) $ Spectra Energy Corp. Williams Cos., Inc. Food and Beverage Stores 0.24% Safeway, Inc. Food Manufacturing 0.85% Tyson Foods, Inc. Food, Beverage & Tobacco 3.28% Campbell Soup Co. Constellation Brands, Inc. (a) Kellogg Co. Molson Coors Brewing Co. Funds, Trusts, and Other Financial Vehicles 0.08% Wellcare Health Plans, Inc. (a) General Merchandise Stores 1.21% Wal-Mart Stores, Inc. Health and Personal Care Stores 0.86% Ulta Salon Cosmetics & Fragrance, Inc. Health Care Equipment & Services 4.21% Aetna Inc. Community Health Systems, Inc. (a) HCA Holdings, Inc. Omnicare, Inc. UnitedHealth Group, Inc. Household & Personal Products 1.08% Herbalife Ltd. (b) Nu Skin Enterprises, Inc. Insurance 4.52% Aflac, Inc. Assurant, Inc. The accompanying notes are an integral part of these financial statements. 11 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value Insurance 4.52% (Continued) Genworth Financial, Inc. (a) $ Metlife, Inc. Symetra Financial Corp. Insurance Carriers and Related Activities 1.15% Humana, Inc. Reinsurance Group of America, Inc. Machinery Manufacturing 4.33% Coinstar, Inc. (a) General Electric Co. Materials 5.93% Air Products & Chemicals, Inc. Graphic Packaging Holding Co. (a) Greif, Inc. Huntsman Corp. Mosaic Co. Olin Corp. Steel Dynamics, Inc. Media 1.90% Cablevision Systems Corp. Comcast Corp. Regal Entertainment Group Merchant Wholesalers, Nondurable Goods 2.54% AmerisourceBergen Corp. Cardinal Health, Inc. McKesson Corp. Miscellaneous Store Retailers 0.79% PetSmart, Inc. Other Information Services 0.27% Yahoo!, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value Petroleum and Coal Products Manufacturing 9.15% Chevron Corp. $ ConocoPhillips Exxon Mobil Corp. Pharmaceuticals, Biotechnology & Life Sciences 2.59% Celgene Corp. (a) Forest Labs, Inc. (a) Medivation, Inc. (a) Merck & Co, Inc. PDL BioPharma, Inc. Pharmacyclics, Inc. (a) Warner Chilcott PLC (a)(b) Primary Metal Manufacturing 0.88% Nucor Corp. Professional, Scientific, and Technical Services 1.15% CACI International, Inc. (a) Itron, Inc. (a) PAREXEL International Corp. (a) Publishing Industries (except Internet) 3.44% Microsoft Corp. Rail Transportation 0.78% CSX Corp. Real Estate 0.41% American Assets Trust, Inc. Retailing 5.67% Genesco, Inc. (a) Home Depot, Inc. Mattress Firm Holding Corp. (a) O’Reilly Automotive, Inc. (a) Ross Stores, Inc. Select Comfort Corp. (a) TJX Cos, Inc. The accompanying notes are an integral part of these financial statements. 13 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value Semiconductors & Semiconductor Equipment 3.16% Altera Corp. $ Cypress Semiconductor Corp. LSI Corp. (a) Software & Services 7.07% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) Cognizant Technology Solutions Corp. (a) Guidewire Software, Inc. (a) International Business Machines Corp. Mentor Graphics Corp. (a) Oracle Corp. Solarwinds, Inc. (a) Sourcefire, Inc. (a) Western Union Co. Technology Hardware & Equipment 3.21% Brocade Communications Systems, Inc. (a) Dolby Laboratories, Inc. (a) EchoStar Corp. (a) Ingram Micro, Inc. (a) Tech Data Corp. (a) Telecommunication Services 0.53% Verizon Communications, Inc. Telecommunications 2.20% AT&T, Inc. DISH Network Corp. Transportation 2.59% Copa Holdings SA (b) Railamerica, Inc. (a) Union Pac Corp. Transportation Equipment Manufacturing 2.30% Lennox International, Inc. Lockheed Martin Corp. The accompanying notes are an integral part of these financial statements. 14 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value Transportation Equipment Manufacturing 2.30% (Continued) Polaris Industries, Inc. $ Utilities 6.14% American Electric Power, Inc. Entergy Corp. Exelon Corp. Great Plains Energy, Inc. PNM Resources, Inc. PPL Corp. Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $82,627,335) REAL ESTATE INVESTMENT TRUSTS 4.21% American Capital Agency Corp. American Tower Corp. CBL & Associates Properties, Inc. Digital Realty Trust, Inc. Extra Space Storage, Inc. Invesco Mortgage Capital, Inc. LTC Properties, Inc. Mid-America Apartment Communities, Inc. National Retail Properties, Inc. Simon Property Group, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,623,475) Principal Amount SHORT-TERM INVESTMENTS 0.73% Money Market Funds 0.73% AIM STIT-STIC Prime Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $483,888) Total Investments (Cost $85,734,698) 131.29% Liabilities in Excess of Other Assets (31.29)% ) TOTAL NET ASSETS 100.00% $ * All or a portion of these securities are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign Issued Security. The accompanying notes are an integral part of these financial statements. 15 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short May 31, 2012 (Unaudited) Shares Value Accretive Health, Inc. $ Acorda Therapeutics, Inc. Active Network, Inc. AGL Resources, Inc. Air Lease Corp. Allied Nevada Gold Corp. Alpha Natural Resources, Inc. Apollo Investment Corp. Arch Coal, Inc. Arena Pharmaceuticals, Inc. Ares Cap Corp. Armour Residential Reit, Inc. Asbury Automotive Group, Inc. Atlantic Power Corp. (a) Autoliv, Inc. Bankrate, Inc. Beam, Inc. CarMax, Inc. Cavium, Inc. CIT Group, Inc. Clorox Co. Cornerstone Ondemand, Inc. CROCS, Inc. CYS Investments, Inc. Darling International, Inc. Deckers Outdoor Corp. Delta Air Lines, Inc. Dendreon Corp. DreamWorks Animation SKG, Inc. Endologix, Inc. ESCO Technologies, Inc. EXCO Resources, Inc. Finisar Corp. First Solar, Inc. Frontier Communications Corp. Fusion-io, Inc. Gold Resource Corp. GrafTech International Ltd. Green Mountain Coffee Roasters, Inc. Halozyme Therapeutics, Inc. Hancock Holding Co. HCP, Inc. HMS Holdings Corp. Homeaway, Inc. The accompanying notes are an integral part of these financial statements. 16 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) May 31, 2012 (Unaudited) Shares Value Iberiabank Corp. $ iGate Corp. IHS, Inc. InterDigital, Inc. ITT Corp. Jive Software, Inc. KAR Auction Services, Inc. Kosmos Energy Ltd. (a) Linkedin Corp. Marriott Vacations Worldwide Corp. MasTec, Inc. MBIA, Inc. Michael Kors Holdings Ltd. (a) Moody’s Corp. Northeast Utilities Northern Oil & Gas, Inc. Oasis Petroleum, Inc. Platinum Underwriter Holdings Ltd. (a) Redwood Trust, Inc. RF Micro Devices, Inc. Rock-tenn Co. Royal Gold, Inc. Sotheby’s Starwood Property Trust, Inc. Sunstone Hotel Investors, Inc. SUPERVALU, Inc. SXC Health Solutions Corp. (a) Take-Two Interactive Software, Inc. Team Health Holdings, Inc. Texas Capital Bancshares, Inc. The Brink’s Co. The Manitowoc Co., Inc. Tripadvisor, Inc. Triumph Group Inc. UIL Holdings Corp. United Continental Holdings, Inc. Universal Display Corp. Urban Outfitters, Inc. Vail Resorts, Inc. Vertex Pharmaceuticals, Inc. Virgin Media, Inc. Walter Energy, Inc. Total Securities Sold Short (Proceeds $21,742,996) $ (a) Foreign Issued Security. The accompanying notes are an integral part of these financial statements. 17 CONVERGENCE CORE PLUS FUND Statement of Assets and Liabilities May 31, 2012 (Unaudited) Assets Investments, at value (cost $85,734,698) $ Dividends and interest receivable Deposit for short sales at broker Receivable for investments sold Receivable for Fund shares sold Other assets Total Assets Liabilities Securities sold short, at value (proceeds $21,742,996) Payable for Fund shares redeemed Payable for investments purchased Dividends payable on short positions Payable to Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on: Investments Securities sold short Foreign Currency Translation 68 Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 18 CONVERGENCE CORE PLUS FUND Statement of Operations For the Six Months Ended May 31, 2012 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Interest and Broker expenses Dividends on short positions Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Custody fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Reports to shareholders Other expenses Total Expenses Expense Recoupment by Adviser (Note 4) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Short transactions ) Foreign currency translation ) Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions Foreign currency translation 68 Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 19 CONVERGENCE CORE PLUS FUND Statement of Changes in Net Assets Six Months Ended May 31, 2012 Year Ended (Unaudited) November 30, 2011 From Operations Net investment income (loss) $ $ ) Net realized gain (loss) from: Investments ) Short transactions ) Foreign currency translation ) — Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Foreign currency translation 68 — Net increase in net assets from operations From Distributions Net investment income — ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated Net Investment Income (Loss) $ $
